COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Mary Ann Orr and Charlotte Orr v. Lucy Ann Walker

Appellate case number:    01-13-00586-CV

Trial court case number: 22612

Trial court:              1A District Court of Tyler County

       It is ordered that the motion for en banc reconsideration is denied.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Court


En banc panel consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, Brown and Huddle.

A majority of the justices of the Court voted to deny the motion for en banc reconsideration.


Date: August 14, 2014